Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-16, 18-30, 33-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Langerman (US 5,628,795; hereafter referred to as LN) in view of Akura (US 2015/0289970).  LN meets the claim language where:
The intraocular lens fixing device as claimed is the toroidal ring-like structure (16d); (see Figures 14, 15, 17, 18, and 28 as well as column 9, lines 37-62);
The device support (A) as claimed is the upper wall (17) as best shown in Figure 15;
The intraocular lens housing (B) as claimed is remainder of the ring (16d) that is not the upper wall (17); see Figure 15;
The extended portion as claimed is the curved portion of the wall that extends from the upper wall to the rib (33) as best seen in Figure 15; 
The frame as claimed is the flat upper portion of the wall and it is capable of being fixed to the ciliary sulcus as best illustrated by Figures 28-29;
The wall or remainder of the ring (16d) extends inward from the frame where “inward” is towards the back of the device or towards the center of the eyeball as is shown in its use position;
The holding piece is the portion of the ring that extends from the rib (33) to the lower wall (18) of the ring (16b);
The device support has a shape that conforms to the ciliary sulcus as explained at least in column 17, lines 28-45, column 4, lines 28-37 and column 3, lines 21-63;
The first plane as claim is shown in annotated Figure 28 below and the second plane is shown there as well;
The gap between the first plane and the second plane as claimed is the gap between the first plane running through the top wall of wall (17) and the second plane running through the equatorial rib (33) or in the compartment (35);
The intraocular lens is not positively claimed such that a thinner lens than the one shown in Figure 28 could be utilized (for example, when the intraocular lens utilized was of the thickness shown in prior art drawing Figure 1B of the present application, the lens would not be in the same plane as ciliary sulcus);
The newly added language is not considered to be definite but the Examiner asserts that it is fully met as best understood.
                             

    PNG
    media_image1.png
    353
    837
    media_image1.png
    Greyscale

However, the dimension for the gap as claimed is not met by LN because LN does not disclose all the dimensions for the device.  However, the device is designed to fill a capsular bag; see the abstract and Figures compare Figures 1-3 with Figures 28-32 where it is clear that the spare part fills the space previously occupied by the capsular bag and natural crystalline lens.  Akura, from the same art of endeavor, teaches that the thickness of the natural crystalline lens that fits in the capsular bag is about 4 to 5 mm thick; see paragraph 6.  Since the equatorial rib (33) of LN is shown to be approximately centered between the upper wall (17) and the lower wall (18) (see Figures 15-17A), it is reasonable to understand that the equatorial wall is about half or about 2 to 2.5 mm from the upper wall (17).  For these reasons, the newly claimed dimension for the gap being 1 mm to 3 mm is considered to be rendered obvious by LN in view of Akura since it would have been considered clearly obvious to make the distance between the upper wall (17) and the equatorial rib (33) or the compartment to be about 2 to 2.5 mm.
Regarding claim 2, the storage of an intraocular lens rotatably within the bag portion is clearly met because the intraocular lens is not claimed as having any particular dimensions.
Regarding claims 3-4, the clamping portion as claimed is the rib (33) with the lower wall to clamp an intraocular lens of unspecified dimensions.
Regarding claims 6, 23, and 25, the Applicant is directed to see column 7, line 50 to column 8, line 3 as well as Figure 28 of LN.  Also, the Applicant is directed to see column 3, lines 21-63 and column 4, lines 28-37 of LN.
 Regarding claims 8-12, the dimensions as claimed are not met by LN because LN does not disclose all the dimensions for the device. However, when the overall dimension of the device is fit within a capsular bag, and Akura, from the same art of endeavor, teaches known sizes of capsular bags (see paragraph 69), the claimed dimensions are within those expected for such a device.  For this reason, the claimed dimensions are considered prima facie obvious over LN in view of Akura; see MPEP 2144.04 (MPEP 2144.04 IV. A.)

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	Regarding claim 14, based upon the overall dimension of 9 to 10 mm diameter, and the thinness of the peripheral wall shown in the drawings, the claimed range would have been considered to be clearly obvious to an ordinary artisan in that the claimed dimensions would not result in the device performing any differently than the prior art device.
Regarding claim 26, the Applicant is directed to see Figures 8, 15A, 17, and 24 of LN.
Regarding claims 27-28, the Applicant is directed to see Figures 18 and 19 of LN.
Regarding claim 29, the arcuate portions can be any portions delineated by the indentations (31) or the markings (32) such that the claimed portions are disclosed by LN.
	Regarding claim 37, the angle of the sidewall (17) arcs from an angle of zero degrees to 90 degrees.  For this reason, the particular angle claimed is considered prima facie obvious over this broader range.  In other words, the claimed range of 30 to 60 degrees is not considered patentable over LN in view of Akura in that the claimed angle would not result in a different outcome; see MPEP 2144.04 (IV) (A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LN in view of Akura, further in view of Brady et al (US 6,797,004; hereafter referred to as BY).  LN discloses a plurality of clamping portions in Figures 18 and 19 (tabs (36)) but not a plurality of pairs as claimed.  BY, from the same art of endeavor, teaches that it was known to have a plurality of pairs of clamping portions as shown in Figure 3C.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious over LN as modified by BY to add additional tabs to make the structure more compressible in the manner described by BY; see column 6, lines 6-19.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over LN and Akura, further in view of Whitsett (US 2010/0204790; hereafter referred to as WT).  
Regarding claim 39, LN fails to disclose a kit containing an injecting instrument as claimed.  However, WT, from the same art of endeavor, teaches that it was known to utilize injector with similar devices within the art; see paragraphs 11 and 53.   Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize an injector and to make a kit for the entire device so that the device can be efficiently utilized within the operative environment.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.  The Applicant argues that Langerman (LN) fails to meet the newly added limitations in that LN is said to be the same dimension as the ciliary sulcus when the device is held in the ciliary sulcus.  In response, the Examiner has modified the rejection to point out that LN does not disclose making the device to thin that it only fills the groove formed by the ciliary sulcus; see the abstract of LN where the device is disclosed as being implanted in the ciliary sulcus or “the residual natural capsular bag of a patient’s eye following cataract surgery.”  Akura, from the same art of endeavor, teaches that the thickness of the natural crystalline lens that fits in the capsular bag is about 4 to 5 mm thick; see paragraph 6.  Since the equatorial rib (33) of LN is shown to be approximately centered between the upper wall (17) and the lower wall (18) (see Figures 15-17A), it is reasonable to understand that the equatorial wall is about half or about 2 to 2.5 mm from the upper wall (17). For these reasons, the newly claimed dimension for the gap being 1 mm to 3 mm is considered to be rendered obvious by LN in view of Akura since it would have been considered clearly obvious to make the distance between the upper wall (17) and the equatorial rib (33) or the compartment (i.e., the gap) to be about 2 to 2.5 mm.


provided an annotated Figure 28 that shows how the LN device defines different planes that have a gap between them.  It is noted that the ciliary sulcus, as illustrated by the Applicant in Figures 1A and 6, is a narrow indentation or groove in the tissue of the eye.  For this reason, even the intraocular lens shown in Figure 1B (labeled “prior art”) is not in the same plane as the ciliary sulcus.  Furthermore, although LN shows the particular lens utilized as extending through the ciliary sulcus plane, the Examiner reasons that thinner lenses (see Figure 1B) can be utilized that would not extend through the ciliary sulcus plane.  It should be noted that the intraocular lens is not positively claimed, and even if it were, one that is thinner than the one utilized by LN could be utilized.
It is noted that articles to Pereira and Marchinin are cited as evidence that the ciliary sulcus, and therefore, the implant of LN, would be about 0.1-0.2 mm.  These have not been considered persuasive because the argument that LN is only as thick as the ciliary sulcus it not considered persuasive.
The Applicant also raises the issue pertaining to the angle of refraction (see pages 12-14 of the response).  The Examiner does not understand what the Applicant intends to imply by this language other than an angle of the lens does not change upon implantation where the forces placed on the device due to implantation are not specified.  In other words, the claim language in interpreted broadly as not excluding LN, but might exclude prior art devices that are designed to tilt the lens when implanted.  In other words, the “angle of refraction” suggests that image produced is shifted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774